Judgment unanimously affirmed. Memorandum: The trial court properly received defendant’s statement into evidence. No CPL 710.30 notice was required because there is no question of voluntariness (People v Roopchand, 107 AD2d 35, 37, affd 65 NY2d 837; People v Pray, 99 AD2d 915, 916). Defendant’s statement was clearly spontaneous as it was made as part of the res gestae and not in response to any questioning by police (see, People v Balschweit, 91 AD2d 1127; People v Early, 85 AD2d 752; People v Smith, 100 Misc 2d 823, 824).
We have considered the other contention raised by defendant and conclude. that it is without merit. (Appeal from judgment of Monroe County Court, Connell, J.—criminal possession of stolen property, first degree.) Present—Callahan, J. P., Doerr, Denman, Pine and Balio, JJ.